Citation Nr: 1029987	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
under 38 U.S.C.A. § 1311.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from November 1963 to June 
1969.  He died in July 2006.  The appellant is advancing her 
appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant's notice of disagreement was received in July 2008.  A 
statement of the case was issued in October 2008, and a 
substantive appeal was received in February 2009.      


FINDINGS OF FACT

1.  The Veteran's service-connected lung cancer was rated at 100 
percent, effective May 8, 2006.

2.  The Veteran had not been rated totally disabled for a 
continuous period of eight years prior to death on July [redacted], 2006.


CONCLUSION OF LAW

The criteria for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) have 
not been met. 38 U.S.C.A. § 1311 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1106 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2006. The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Hupp v. Nicholson, 20 Vet. App. 1 (2006), by 
providing notice of the requirements of a claim for DIC benefits.
       
The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records; and 
assisted the appellant in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Analysis

The appellant is claiming entitlement to enhanced dependency and 
indemnity compensation under 38 U.S.C.A. § 1311.  Under enhanced 
DIC, the Veteran is required to have been rated totally disabled 
for a continuous period of eight years prior to death.  38 
U.S.C.A. § 1311(a)(2). 

As noted above, the Veteran died in July 2006.  The Veteran was 
service-connected for lung cancer.  He was rated at 100 percent 
from May 8, 2006, the date the Veteran's claim was received, 
which the Board notes is only two months prior to his death.  

In a statement received in December 2008, the appellant reported 
that the Veteran had surgery in the 1980's or 1990's and that he 
was diagnosed with lung cancer more than a year prior to his 
death.  

The appellant also submitted a statement in February 2009 
asserting that the Veteran was totally disabled due to post 
traumatic stress disorder (PTSD) and cancer for more than eight 
years prior to his death.  The appellant additionally submitted a 
statement received in March 2009 that the Veteran had symptoms of 
PTSD, that the Veteran underwent surgery to remove a mass from 
his neck in 1987 and that he was diagnosed with lung cancer 
several years prior to 2005.  She attached various June 1987 VA 
treatment records showing that the Veteran was treated for a left 
neck mass.  

The Board notes that service connection was not in effect for 
PTSD.  Further, the Veteran was service-connected for lung 
disease for approximately two months prior to his death.  

It appears to the Board that the appellant is asserting that an 
earlier effective date should have been granted based on the 
evidence that she submitted.  The Board notes that the effective 
date was based on the date the Veteran's claim was received.  The 
Board further notes that the effective date of an evaluation and 
an award of compensation based on an original claim will be the 
date the claim was received or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  Any communication or 
action, indicating intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a). 

The Board acknowledges that the Veteran had filed a claim that 
was received in January 1974 for other disorders.  However, the 
Veteran submitted a claim that was received on May 8, 2006 
specifically for lung cancer.  There is no documentation of 
record that would constitute a claim or informal claim for lung 
cancer prior to May 8, 2006.

At this point the Board notes that in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to specifically prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.  The current appeal arises 
from a claim filed in 2006, well after the amended regulation 
came into effect.  The Board therefore may not speculate as to 
whether service connection and a 100 percent rating would have 
been effective had the Veteran filed his claim earlier.  There is 
nothing to suggest an earlier claim for cancer filed by the 
Veteran.  

Since the Veteran had not been rated totally disabled for a 
continuous period of eight years immediately preceding his death 
on July [redacted], 2006, entitlement to enhanced DIC under 38 U.S.C.A. 
§ 1311(a)(2) is denied as a matter of law.
 



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


